              Case 3:20-cv-05836-RAJ Document 27 Filed 09/21/21 Page 1 of 3




 1                                             U.S. DISTRICT JUDGE RICHARD A. JONES
 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
10                                   AT SEATTLE
11   DENNIS W. ROSELL,                )
12                                    )                 CASE NO. 3:20-cv-05836-RAJ
              Plaintiff,              )
13                                    )                 PROPOSED ORDER
              vs.                     )
14                                    )
15   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
16            Defendant               )
                                      )
17

18
           This matter comes before the Court on the parties’ stipulated motion for attorney’s
19
     fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412
20
           The motion is timely as Plaintiff had a 60-day appeal period, plus the 30-day
21
     period in §2412(d)(1)(B), from the entry of final judgement on June 8, 2021 to file a
22
     timely EAJA application. Akopyan v. Barnhart, 296 F.3d 852 (9th Cir. 2002); Melkonyan
23

24
     v. Sullivan, 501 U.S. 89, 94-96 (1991); FED. R. App. P. 4(a). Furthermore, upon review

25

                                                               David Oliver & Associates
                                                               2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 1                         Tacoma, WA 98409
                                                               (253) 472-4357
                                                               david@sslawyer.org
              Case 3:20-cv-05836-RAJ Document 27 Filed 09/21/21 Page 2 of 3




 1   of the stipulation and the record, the Court determines that Plaintiff is the prevailing
 2   party, the government’s position was not substantially justified, and that the itemization
 3   of attorney time spent is reasonable. In short, the requirements of § 2412(d)(1)(B) are
 4
     met.
 5
            Having thoroughly considered the parties’ briefing and the relevant record, the
 6
     Court hereby GRANTS the motion and awards Plaintiff $6,967.92 in attorney’s fees,
 7
     subject to any offset allowed under the Treasury Offset Program. See. Astrue v. Ratiff, 560
 8
     U.S. 586, 589 – 590 (2010). Payment of EAJA fees shall be sent to Plaintiff’s attorney:
 9
     David Oliver at David Oliver & Associates, 2608 South 47th Street, Suite C, Tacoma, WA
10

11
     98409. Pursuant to Ratiff, award shall be payable to Plaintiff’s attorneys, David Oliver at

12   David Oliver & Associates, if the Commissioner confirms that Plaintiff owes no debt to

13   the Government through the Federal Treasury Offset program.

14          For the foregoing reasons, Plaintiff’s stipulated motion for attorney fees is
15   GRANTED.
16          DATED this the 21st day of September, 2021.
17

18                                                     A
19                                                     The Honorable Richard A. Jones
20                                                     United States District Judge

21

22

23

24

25

                                                                  David Oliver & Associates
                                                                  2608 South 47th Street, Suite C
      PROPOSED ORDER FOR EAJA FEES - 2                            Tacoma, WA 98409
                                                                  (253) 472-4357
                                                                  david@sslawyer.org
           Case 3:20-cv-05836-RAJ Document 27 Filed 09/21/21 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                    David Oliver & Associates
                                                    2608 South 47th Street, Suite C
     PROPOSED ORDER FOR EAJA FEES - 3               Tacoma, WA 98409
                                                    (253) 472-4357
                                                    david@sslawyer.org
